UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period EndedJune 30, 2010 OR o Transition Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission File No. 0-23047 SIGA Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 13-3864870 (State or other jurisdiction of (I.R.S. Employer Identification. No.) incorporation or organization) 35 East 62nd Street New York, NY (zip code) (Address of principal executive offices) Registrant’s telephone number, including area code: (212) 672-9100 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o. (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox. As ofJuly 26, 2010 the registrant had 45,741,279 shares of common stock outstanding. SIGA TECHNOLOGIES, INC. FORM 10-Q/A EXPLANATORY NOTE We are filing this Amended Quarterly Report on Form 10-Q/A (the “Amended Filing” or "Form 10-Q/A") to our Quarterly Report on Form 10-Q for the three and six month periods ended June 30, 2010 (the “Original Filing”) to amend and restate our unaudited consolidated financial statements and related disclosures for the three and six month periods ended June 30, 2010 as discussed in Note 2 to the accompanying restated unaudited consolidated financial statements. The Original Filing was filed with the Securities and Exchange Commission (“SEC”) on August 5, 2010. Background of the Restatement On September 28, 2010, the Company concluded, based on the recommendation of management, that the previously issued consolidated financial statements for the years ended December 31, 2009 and 2008 included in the Company’s most recently filed Form 10-K, and each of the quarterly periods from June 30, 2008 through June 30, 2010 included in the Company’s quarterly reports on Forms 10-Q (collectively, the “Affected Periods”) are no longer reliable because they failed to incorporate non-cash charges resulting from required adjustments to certain outstanding warrants (the “Warrants”). These adjustments were triggered by the application of certain anti-dilution provisions included in the agreements governing the Warrants and have resulted in the issuance of additional warrants to acquire shares of common stock and additional non-cash charges which were not recorded in the appropriate accounting periods. The Company has determined that the financial statements in the Affected Periods should be restated to reflect these non-cash charges. These non-cash charges arise because the Company accounts for the Warrants as required by the Derivatives and Hedging Topic of the FASB Accounting Standards Codification (“ASC 815”), which requires that free-standing derivative financial instruments that require net cash settlement be classified as assets or liabilities at the time of the transaction, and recorded at their fair value. ASC 815 also requires that any subsequent change in the fair value of the derivative instruments be reported in earnings or loss for so long as the derivative contracts are classified as assets or liabilities. The cumulative effect of these non-cash adjustments on the Company’s financial statements is a 5% increase in accumulated deficit in the amount of $4.5 million as of June 30, 2010. This amount also reflects the sum of adjustments to net loss for the nine quarters in the period ended June 30, 2010. Moreover, the adjustment results in the issuance of additional warrants to acquire approximately 710,000 shares of common stock. These adjustments neither impact the net cash used in operating activities nor change the cash and cash equivalents account balances for the Affected Periods. Restatement of Other Financial Statements Along with the filing of this Form 10-Q/A, we are concurrently filing amendments to our Annual Report on Form 10-K for 2009 and our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010. The amendment to our Quarterly Report on Form 10-Q is being filed to restate our unaudited consolidated financial statements and related financial information for the three and six month periods ended June 30, 2010. The amendment to our Annual Report on Form 10-K is being filed to restate our consolidated financial statements for the fiscal years ended December 31, 2009 and December 31, 2008, our selected financial data as included in Item 6 – “Selected Financial Data,” as well as our selected unaudited consolidated financial data (excluding footnotes) for the quarterly periods from June 30, 2008 through December 31, 2009 included in Item 8 – “Financial Statements and Supplementary Data.” In addition, we are also concurrently filing our Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2010, in which we are restating our financial information for the three month period ended March 31, 2010. Except for the amendments discussed in the preceding paragraph, we do not intend to file any other amended Annual Reports on Form 10-K or Quarterly Reports on Form 10-Q for periods affected by the restatement. The consolidated financial statements and related financial information contained in any of the Company’s prior filings with the SEC for the Affected Periods should no longer be relied upon. Internal Control Considerations Management determined that there was a control deficiency in its internal control that constitutes a material weakness, as discussed in Part I - Item 4 of the Amended Filing. A material weakness is a deficiency, or combination of control deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the annual or interim consolidated financial statements will not be prevented or detected on a timely basis. For a discussion of management’s consideration of the Company’s disclosure controls and procedures and the material weakness identified, see Part I - Item 4 included in this Amended Filing. 1 For the convenience of the reader, this Amended Filing sets forth the Original Filing as modified and superseded where necessary to reflect the restatement. The following items have been amended principally as a result of, and to reflect, the restatement: Part I – Item 1. Restated Financial Statements; Part I – Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations; Part I – Item 4. Controls and Procedures; Part II – Item 1A. Risk Factors; and Part II – Item 6. Exhibits. In accordance with applicable SEC rules, this Amended Filing includes certifications from our Chief Executive Officer and Chief Financial Officer dated as of the date of this filing. The sections of the Form 10-Q which were not amended are unchanged and continue in full force and effect as originally filed. This Amended Filing is as of the date of the Original Filing on the Form 10-Q and has not been updated to reflect events occurring subsequent to the Original Filing date other than those associated with the restatement of the Company’s consolidated financial statements. 2 SIGA TECHNOLOGIES, INC.
